Per Curiam.
The appellants, Southern Connecticut Newspapers, Inc., publisher of The Advocate, a daily-newspaper with circulation in lower Fairfield County, and Cablevision of Connecticut Limited Partnership, operator of a television outlet serving the same area, were granted permission to intervene in this matter to object to the defendant’s motion to close further bail proceedings from the public and the news media. They take this appeal, pursuant to General Statutes § 51-164x, from the decision of the trial court granting closure.
We have considered the record, briefs and arguments of counsel and are satisfied that the standards enunciated in Press Enterprise Co. v. Superior Court, 478 U.S. 1, 106 S. Ct. 2735, 92 L. Ed. 2d 1 (1986), apply. The defendant has failed to show that there is a substantial likelihood that irreparable damage to a fair trial will result from conducting public proceedings. Nor has he shown that alternatives to closure will not adequately protect his right to a fair trial, or that closure will be effective in protecting against the preceived harm.
The order of the trial court closing further bail proceedings is vacated.